ACCEPTED
                                                                                                         03-14-00720-CV
                                                                                                                 4594412
                                                                                                THIRD COURT OF APPEALS
                                                                                                          AUSTIN, TEXAS
                                                                                                    3/23/2015 9:54:08 AM
                                                                                                        JEFFREY D. KYLE
                                                                                                                   CLERK

                                                     NO. 10-13911

IN THE INTEREST OF                                        §   IN THE COUNTY COURT AT LAW
                                                                                RECEIVED IN
                                                          §                 3rd COURT OF APPEALS
                                                                                AUSTIN, TEXAS
A.N.Y.                                                    §
                                                                            3/23/2015 9:54:08 AM
                                                          §
ACIDLD                                                    §                    JEFFREY D. KYLE
                                                              BASTROP COUNTY, TEXAS Clerk


                     SUPPLEMENTAL DESIGNATION OF CLERK'S RECORD

TO THE CLERK OF THE COURT:

         Stephanie Marie Young requests the clerk of the Court to prepare a record of these

proceedings, including all matters required by rule 34.5(a) of the Texas Rules of Appellate

Procedure and specifically including the following documents:

          1.        Order for Psychological Evaluations and Custody Recommendation filed on June
10, 2013,

     2.      Motion to Enter Order of Enforcement by Contempt and Suspension of
Commitment filed on November 5, 2013,

     3.      Motion to Enter Order on Motion to Compel Discovery and for Sanctions filed on
November 5, 2013, and

          4.        Motion to Enter Order of Enforcement by Contempt filed on May 28, 2014.


                                                        Respectfully submitted,

                                                        ANDERSON & ANDERSON LAW FIRM, P .C.
                                                        710 Water Street
                                                        Bastrop, TX 78602
                                                        Tel: (512) 581-9099

                                                        :::(51if[9
                                                           Kathleen M. Anderson
                                                           State Bar No. 00789122
                                                           andersonandandersonlawfirm@gmail.com
                                                           Attorney for Respondent         ·    (J        (J   I"\

                                                                                         Filed    vi ;5·trt-t m
                                                                                                MAR 2 3 Z015
Supplemental Designation of Clerk's Record- Page I
                                                                                                 Sarah Loucks
                                                                                         Oistrict Cien                                                      Certificate of Service

         I cetiify that a true copy of the above was served on each attorney of record or party in

accordance with the Texas Rules of Civil Procedure on March 23, 2015.




                                                                 it
                                                             Kathleen M. Anderson
                                                             Attorney for Respondent




Supplemental Designation of Clerk's Record - Page 2